DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Response to Amendment
The amendment filed 04/23/2021 has been entered. Applicant has amended claims 1-4, 12, 15, and 17-20. No claims have been cancelled. No news claims have been added. Claims 1-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 12-20, filed 04/23/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-20 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transaction logger”, “a first secure counter”, “a restoration module”, “a second secure counter”, “a third secure counter”, and “a fourth secure counter” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure for the limitations recited in claim 1 is seen in the instant specification paragraph [0025].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Girkar generally teaches a data recovery methodology with bound transaction data loss is described in which a database operator is allowed to set a bound that limits the number of transactions that can be lost. Transactions are placed in a buffer to be sent asynchronously to the standby system and synchronized based on the predetermined bound and on the number of transactions currently in the buffer.
Maheshwari generally teaches a trusted database system that leverages a small amount of trusted storage to secure a larger amount of untrusted storage. Data are encrypted and validated to prevent unauthorized modification or access. Encryption and hashing are integrated with a low-level data model in which data and meta-data are secured uniformly.
Overby generally teaches a security command protocol provides secure authenticated access to an auxiliary security memory within a SCSI storage device. The auxiliary security memory acts as an authenticated separate secure storage area that stores sensitive data separately from the user data area of the SCSI storage device. The security command protocol is used to access the auxiliary security memory. The security command protocol allows a trusted execution environment to transport sensitive data to and from storage in the auxiliary security memory.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166